UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or (g) of The Securities Exchange Act of 1934 THERMAL TENNIS INC. (Exact name of registrant as specified in its charter) Nevada 88-0367706 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 4950 Golden Springs Drive Reno, Nevada89509 (Address of Principal Executive Offices)(Zip Code) Registrant’s telephone number, including area code: (775) 560-6659 Securities to be registered pursuant to Section 12(b) of the Exchange Act:None Securities to be registered pursuant to Section 12(g) of the Exchange Act:Common Stock Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of accelerated filer”, “large accelerated filer”, “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated Filer []Non-accelerated filer[]Smaller reporting company[X] - 1 - INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Item 1. Business Thermal Tennis Inc. (sometimes referred to hereinafter as “Thermal”) is committed to the growth of tennis. Thermal believes that tennis is a lifetime sport and that one's life is enhanced by participation in the game.Many facilities, both public and private are underutilized, poorly managed, and not marketed to the tennis community.Thermalbelieves there is a very good opportunity to generate and greatly improve revenues, and create hassle free tennis management for property owners at their existing facility.Tennis has seen excellent growth in recent years as reported by the United States Tennis Association and the Tennis Industry Association. Our president, Mr. Deller, started playing tennis at age 13 and became a high school and collegiate champion. He then played professional tennis on various national and worldwide circuits from 1979 until 1984. Mr. Deller has remained involved in tennis on various levels including teaching, coaching, recruiting, playing, consulting, tennis court construction, corporate advisory staff, association startup and many others. Thermal has limited history due to a lapse in revenue from 2001 to 2003 and from 2006 to early 2009.The Company has been resurrected with Mr. Deller’s leadership and his emphasis on new growth. Mr. Deller, the sole officer of the Company, has over 30 years experience in the tennis community and is a respected member of the national tennis community as a player and a program developer. The Company obtained its first new contract since 2006 in 2009.The contract is with a club that it has managed the tennis program for in the past.During the first full year of the contract, it produced $92,526 in gross revenues for 2010 and $98,353 in 2009.The gross profit has been minimal in both years, but Thermal expects it will improve as it refines the programs offered and increases memberships, lessons, clinics and tournaments. Thermal intends to bid on seasonal facilities beginning each summer and produce over $45,000 of gross revenues on each contract. Mr. Deller is still developing his tennis training management system concept that he will try to sell to clubs located in the eight western states. - 2 - Principal Products or Services and their Markets Thermal is in negotiations to run additional tennis facilities at several sites in Northern Nevada and Lake Tahoe. Thermal has strong ties to the University of Nevada's tennis program and has been employing University tennis team athletes for summer programs and other functions under its contract in 2010 and 2009. Employees are trained by Thermal president, Bob Deller, in a standardized, proven system. Several models exist in the tennis industry including Nike Tennis Camps and Peter Burwash International. Thermal is also attempting to develop a Northern Nevada Training Academy at a local facility, much like the Bolletierri Academy in Bradenton, Florida. While many of Thermal's initial efforts will be focused in Nevada, the goal is to create a model and seek out underserved market places throughout the West to duplicate this concept. Thermal has had many positive discussions with private facilities, city, parks and recreation officials and high schools to manage tennis complexes both seasonally and year round. With its retail contacts and client base, Thermal is also considering up sizing its retail operation into a regional presence and joint venturing with an Internet tennis supplier. Strategy Our strategy for growth is an on-going process of negotiating contracts with tennis facilities and other athletic complexes. Marketing Demographic trends have helped drive the growth experienced by the fitness industry over the past decade. The industry has benefited from the aging of the “baby boomer” generation and the coming of age of their offspring, the “echo boomers” (ages nine to 27). Government-sponsored reports, such as the Surgeon General’s Report on Physical Activity& Health (1996)and the Call to Action to Prevent and Decrease Overweight and Obesity (2001), have helped to increase the general awareness of the benefits of physical exercise to these demographic segments over those of prior generations. Membership penetration (defined as club members as a percentage of the total U.S.population over the age of six) has increased significantly from 11.0% in 1996 to 15.5% in 2005, according to the IHRSA/ American Sports Data Health Club Trend Report. The United States Tennis Association has an interest in expanding the sport and enhancing people's lives. The local communities want to provide activities for its citizens. Thermal wants to bring these two (2) desires together and serve the tennis community with the best developmental program available.Fun and exercise were listed as the top reasons why people play tennis. Tennis instruction is very important for all levels of players.For new players instruction contributes to the interest in playing.For mature, or frequent players, instruction increases the frequency of play.They schedule matches with friends, and other players they meet due the frequency of being on the court.Additionally, this increases league play and the ability of players having other individuals to play.People play more if they can arrange matches with others at their same skill level. The majority of youth who take up the sport begin at public parks, or at school, where the tennis infrastructure is limited.However, tennis lessons available to the general public always increase the frequency and recovery of players who have become dormant in their playing. The fact that a corporation or other entity is affiliated with us, or an equity interest in Thermal is owned by an officer or one of our shareholders, would not disqualify the entity from consideration as a potential customer. In order to minimize conflicts of interest, we have adopted a policy that any contracts or other transactions with entities of which our officer shareholders are also directors or officers, or in which they have a financial interest, will be determined to be fair and reasonable, but that none of these transactions by Thermal shall be affected or invalidated solely because of the relationship or interest of directors or officers or shareholders. - 3 - Effect of Existing or Probable Governmental Regulations on the Business We are subject to the Sarbanes-Oxley Act of 2002. This Act creates a strong and independent accounting oversight board to oversee the conduct of auditors of public companies and strengthens auditor independence. It also requires steps to enhance the direct responsibility of senior members of management for financial reporting and for the quality of financial disclosures made by public companies; establishes clear statutory rules to limit, and to expose to public view, possible conflicts of interest affecting securities analysts; creates guidelines for audit committee members’ appointment, compensation and oversight of the work of public companies’ auditors; prohibits certain insider trading during pension bund blackout periods; and establishes a federal crime of securities fraud, among other provisions. Section 14(a) of the Exchange Act requires all companies with securities registered pursuant to Section 12(g) of the Exchange Act to comply with the rules and regulations of the Securities and Exchange Commission regarding proxy solicitations, as outlined in Regulation 14A. Matters submitted to stockholders of our Company at a special or annual meeting thereof or pursuant to a written consent will require our Company to provide our stockholders with the information outlined in Schedules 14A or 14C of Regulation 14; preliminary copies of this information must be submitted to the Securities and Exchange Commission at least 10 days prior to the date that definitive copies of this information are forwarded to our stockholders. We are also required to file annual reports on Form 10-K and quarterly reports on Form 10-Q with the Securities Exchange Commission, and are required to timely disclose certain material events (e.g., changes in corporate control; acquisitions or dispositions of a significant amount of assets other than in the ordinary course of business; and bankruptcy) in a Current Report on Form 8-K. We have not incurred any research or development costs during the past two fiscal years. Thermal has had no full-time employees since its organization. Robert R. Deller, our executive officer and director has served as a part-time employee of Thermal for the past fiscal year. All other workers engaged to fulfill the Company’s current contract have been hired on an outside contractor basis.We anticipate that, at such time, if ever, as our financial position permits, assuming that we are successful in raising additional funds through equity and/or debt financing and/or generating a sufficient level of revenue from operations, Mr. Robert R. Deller and any other executive officers and/or directors of Thermal Tennis will receive reasonable salaries and other appropriate compensation, such as bonuses, coverage under medical and/or life insurance benefits plans and participation in stock option and/or other profit sharing or pension plans, for services as our executive officers and may receive additional fees for their attendance at meetings of the Board of Directors. Further, we may pay consulting fees to persons who perform services for us, although we have no present plans to do so. - 4 - Reports to Security Holders You may read and copy any materials that we file with the Securities and Exchange Commission at the Securities and Exchange Commission’s Public Reference Room at treet, N.E., Washington, D.C. 20549. You may also find all of the reports that we have filed electronically with the Securities and Exchange Commission at their Internet site www.sec.gov. During the fiscal year ended December 31, 2010, we did not provide to our shareholders any annual report, proxy statement or information statement nor do we have any plans at the present time to provide any such report or reports to our shareholders. Item 1A. Risk Factors We have a history of operating losses and anticipate future operating losses until such time as we can generate additional sales. Since beginning operations, we have sustained operating losses.Even though we have generated revenues in the past, we have never been able to sustain business operations solely from business revenues.In addition, we expect to accelerate our losses in thefuture as we increase our expenses by developing and rolling out new management concepts to generate sales. If we do not obtain additional funding as needed, we may be unable to fund our business operations and to adequately pursue our business plan. Our business plan requires ongoing expenditures for the marketing of our products and services.It is likely we will need additional outside funding sources in the future to continue the development and the promotion of our business.If we are not successful in obtaining additional funding for operations if and when needed, we may have to discontinue some or all of our business activities and our stockholders might lose all of their investment. The general economic downturn may have a significant impact on our financial condition and operating results. In recent years, economic conditions have deteriorated in the United States and may remain depressed for the foreseeable future. These conditions make it difficult for us to accurately forecast and plan future business activities. Furthermore, during challenging economic times, we may face issues gaining access to financings or capital infusion, which could result in an impairment of our ability to continue our business activities. We cannot predict the duration of the current economic slowdown or any subsequent recovery in the United States or in our industry.Playing tennis on a recreational basis is typically considered a luxury rather than a necessity.In an economic downturn, many persons that would otherwise pursue the recreational playing of tennis may of necessity use their limited resources for other purposes making it difficult for us to grow tennis facility memberships for our clients.The current downturn makes it more difficult for our clients to prosper and accordingly more difficult for us to achieve financial viability as a business.Under this set of circumstances, it is less likely our stockholders will receive a return on their investments. - 5 - If we fail to convince the market place that we have superior products and services, we will not be commercially successful. Even if we are successful in offering services superior to those of our competitors, it will be necessary for us to educate and convince the market place of that superiority.If we are unable to do so, we will not be able to achieve the market penetration necessary to become commercially successful and our investors may lose their investments. If we cannot retain or hire qualified personnel, our programs could be delayed. We are dependent on our president who is prominent in the tennis industry.The loss of his services could disrupt our business activities.We believe that our future success will depend in large part upon our ability to attract and retain highly skilled tennis professionals.We face intense competition for these kinds of personnel from other companies and organizations.We might not be successful in hiring or retaining the personnel needed for success. Investors will be unable to sell their securities if no market develops for those securities. No market exists at the present time for our common shares.Even though we intend to create a public market for our common shares, there can be no assurance when the market will develop or if the market will ever develop.If we are not successful in developing a market for our common shares, investors in our company will not be able to sell their securities. Item 2.Financial Information. Information under this Item 2 is not required since the Company is a smaller reporting company. - 6 - Item 3. Properties Thermal Tennis maintains its offices pursuant to a verbal arrangement rent at $250 per month at the residence of Ms. Robert R. Deller, President/Secretary/Treasurer and a director of Thermal Tennis, located at 4950 Golden Springs Drive, Reno, Nevada, 89509. Thermal Tennis' present office arrangement, which is expected to be adequate to meet our needs for the foreseeable future, has been valued by management at a nominal value and, accordingly, does not impact the accompanying Financial Statements of Thermal Tennis. Item 4. Security Ownership of Certain Beneficial Owners sand Management Security Ownership of Certain Beneficial Owners The following tables set forth the share holdings of those persons who own more than five percent of the Company’s common stock as of August 1, 2011. Ownership of Principal Shareholders Title Of Class Name and Address of Beneficial Owner Amount and Nature of Beneficial Owner Percent of Class Common Robert R. Deller 4950 Golden Springs Drive Reno, Nevada89509 500,000 Direct 29.83% Common Jeff W. Holmes 8555 E. Voltaire Ave Scottsdale, AZ 500,000 Direct 29.83% Common Ascendiant Capital 18881 Von Karman Avenue Suite 1600 Irvine, CA92612 500,000 Direct 29.83% - 7 - Security Ownership of Management The following table sets forth the share holdings of the Company’s sole officer and director as of August 1, 2011: Ownership of Sole Officer and Director Title of Class Name of Beneficial Owner Amount and Nature of Beneficial Owner Percent of Class Common Robert R. Deller 500,000 Direct 29.83% Officers and Directors as a Group (1) 500,000 Direct 29.83% Item 5.Directors and Executive Officers. Our sole officer is Robert R. Deller.As such, Mr. Deller is our President, Principal Executive Officer, Principal Accounting Officer, Principal Financial Officer, Secretary, and Treasurer.Mr. Deller is also our sole director.Mr. Deller is 55 years old. Mr.Deller became an officer and a director of Thermal Tennis at its inception on August 25, 1999.His primary occupation from January, 2001 through January, 2006, was Tennis Director, at the Caughlin Club in Reno, Nevada.From January, 2006, through the present, Mr. Deller is a marketing representative for California Products Corp., a manufacturer of tennis surfacing materials. Item 6.Executive Compensation The following table sets forth the compensation paid by the Company for services rendered during the periods indicated: Summary Compensation Table Name and principal position Year Salary ($) Stock Awards ($) Total ($) Robert R. Deller 0 0 0 0 0 0 0 0 0 During 2010, we paid no salary to any officer or director of the Company.The only amount paid to Mr. Deller was $6,293 and $2,804 for 2010 and 2009 respectively, for teaching certain tennis lessons on the one contract the Company currently fulfills. Compensation Committee Interlocks and Insider Participation Our board of directors consists of one person and therefore does not have a compensation committee or other committee performing similar functions.In addition, the Company does not pay any compensation.Our sole board member did receive $6,293 and $2,804 in 2010 and 2009 as noted above for teaching tennis lessons for the Company. - 8 - Item 7.Certain Relationships and Related Transactions, and Director Independence. Transactions with Related Persons The Company currently utilizes office space on a month to month basis at $250 per month from Mr. Deller, our sole officer and director, and shall do so until substantial revenue-producing operations commence.Otherwise, there were no material transactions, or series of similar transactions with any related party. Director Independence We have one director, Mr. Robert R. Deller.Mr. Deller is not considered an independent director. The definition the Company uses to determine whether a director is independent is NASDAQ Rule 4200(a)(15). Item 8.Legal Proceedings. The Company is not engaged in any legal proceeding. Item 9. Market Price of and Dividends on the Registrant’s Common Equity andRelated Stockholder Matters. Market Information There is no “established trading market” for our shares of common stock. We are not listed on the OTC Bulletin Board nor the Pink Sheets of the Financial Industry Regulatory Authority (“FINRA”)” nor on any exchange.The Company has no common equity that is subject to outstanding options or warrants to purchase, or securities convertible into, common equity.The Company has 1,676,000 common shares issued and outstanding, 1,500,000 of which could be sold pursuant to Rule 144 promulgated under the Securities Act. Holders The number of record holders of the Company’s common stock is 45. Dividends Holders of shares of common stock are entitled to share pro rata in dividends and distributions with respect to the common stock when, as and if declared by the Board of Directors out of funds legally available therefore. We have not paid any dividends on our common stock and intend to retain earnings, if any, to finance the development and expansion of our business. Future dividend policy is subject to the discretion of the Board of Directors and will depend upon a number of factors, including future earnings, capital requirements and the financial condition of Thermal Tennis. Securities Authorized for Issuance under Equity Compensation Plans We have no equity compensation plans. Item 10.Recent Sales of Unregistered Securities. The Company has not sold any unregistered securities within the past three years. - 9 - Item 11.Description of Registrant’s Securities to be Registered. The Company’s securities to be registered are the Company’s common stock.Our authorized capital stock consists of 75,000,000 shares of common stock, $0.001 par value.As of August 1, 2011, 1,676,000 shares of common stock were issued and outstanding. The outstanding shares of common stock have been duly authorized and are fully paid and non-assessable. The holders of common stock are entitled to one vote per share on all matters to be voted on by stockholders and are entitled to receive such dividends, if any, as may be declared from time to time by our board of directors from funds legally available therefore. Upon our liquidation or dissolution, the holders of common stock are entitled to share ratably in all assets available for distribution. Holders of common stock have no preemptive rights, no cumulative voting rights and no rights to convert their common stock into any other securities.Any action taken by holders of common stock must be taken at an annual or special meeting or by written consent of the holders of over 50% of our common stock issued and outstanding. Item 12.Indemnification of Directors and Officers Our directors and officers are indemnified as provided by the Nevada Revised Statutes and our bylaws.Our bylaws provide: Directors will be immune from monetary liabilities to the fullest extent not prohibited by Nevada law.Excepted from that immunity are: ·a willful failure to deal fairly with the corporation or its shareholders in connection with a matter in which the director has a material conflict of interest; ·a violation of criminal law unless the director had reasonable cause to believe that his or her conduct was lawful or no reasonable cause to believe that his or her conduct was unlawful; ·a transaction from which the director derived an improper personal profit; and ·willful misconduct. The corporation will indemnify its directors and officers to the fullest extent not prohibited by Nevada law; provided, however, that the corporation may modify the extent of such indemnification by individual contracts with its directors and officers; and, provided, further, that the corporation shall not be required to indemnify any director or officer in connection with any proceeding (or part thereof) initiated by such person unless (i) such indemnification is expressly required to be made by law, (ii) the proceeding was authorized by the Board of Directors of the corporation, (iii) such indemnification is provided by the corporation, in its sole discretion, pursuant to the powers vested in the corporation under Nevada law or (iv) such indemnification is required to be made pursuant to these Bylaws. We have been advised that in the opinion of the Securities and Exchange Commission indemnification for liabilities arising under the Securities Act is against public policy as expressed in the Securities Act, and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities is asserted by one of our directors, officers, or controlling persons in connection with the securities being registered, we will seek to determine whether the applicable director, officer or controlling person should be indemnified in light of controlling precedent and then proceed accordingly. - 10 - Item 13.Financial Statements and Supplementary Data. TABLE OF CONTENTS Page Balance Sheets-March31, 2011 and 2010 12 Statements of Operations for the quarters ended March31, 2011 and 2010 13 Statements of Cash Flows for the quartersended March31, 2011 and 2010 14 Notes to Financial Statements 15through 17 Report of Independent Registered Public Accounting Firm 18 Balance Sheets-December 31, 2010 and 2009 19 Statements of Operations for the years ended December 31, 2010 and 2009 20 Statements of Stockholders' Deficit for the years ended December 31, 2010 and 2009 21 Statements of Cash Flows for the years ended December 31, 2010 and 2009 22 Notes to Financial Statements 23 through 34 - 11 - THERMAL TENNIS INC. BALANCE SHEETS MARCH 31, 2, 2010 ASSETS March 31, December 31, (Unaudited) CURRENT ASSETS: Cash $ $ Accounts receivable, net Prepaids Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses-Related parties Notes payable-Related parties-Current maturities Total Current Liabilities Total Liabilities STOCKHOLDERS' DEFICIT: Capital stock, $.001 par value; 50,000,000 shares authorized; 1,676,000 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. - 12 - THERMAL TENNIS INC. STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 March 31, March 31, (Unaudited) (Unaudited) SALES, Net of Returns, Allowances and Discounts $ $ COST OF SALES GROSS PROFIT EXPENSES: General and administrative expenses TOTAL OPERATING EXPENSES (LOSS) BEFORE OTHER (EXPENSE) AND INCOME TAXES ) ) OTHER INCOME/(EXPENSE) Interest income - 1 Interest expense-Related parties ) ) Total other income/(expense) ) ) LOSS BEFORE INCOME TAXES ) ) PROVISIONS FOR INCOME TAXES - - NET LOSS $ ) $ ) BASIC LOSS PER SHARE $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING The accompanying notes are an integral part of these financial statements. - 13 - THERMAL TENNIS INC. STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 March 31, March 31, (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Contribution of capital from related party - Changes in assets and liabilities: Decrease in accounts receivable (Increase) in prepaids ) ) Increase in accounts payable and accrued expenses Net cash provided (used) by operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: - - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes payable - Proceeds from the sale of common stock - Net cash provided by financing activities Net increase/(decrease) in cash ) CASH AT BEGINNING PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for income taxes $
